The defendant’s counsel stated that the defence relied on was, that no action is maintainable on such a note as this until after the principal sum should fall due. But the Court were decidedly of opinion that such a defence was insufficient, and gave judgment for the interest in arrear, and for the interest of each year’s interest, from the day it was payable to the time of rendering the judgment. (b)

 Hastings vs. Wiswall, 8 Mass. Rep. 455. — Cooley vs. Rose, 3 Mass. Rep. 221.— Stearns & Al. vs. Brown & Ux. 1 Pick. 350. — Barrel & Al. vs. Joy, 6 Mass. Rep. 221